Citation Nr: 1040916	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-00 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 10 percent disabling.

3.  Entitlement to an effective date prior to January 7, 2005, 
for a grant of service connection for posttraumatic stress 
disorder (PTSD), to include a claim of clear and unmistakable 
error (CUE) in the October 11, 2005, rating decision assigning 
that effective date.

4.  Entitlement to an effective date prior to March 26, 2007, for 
a grant of service connection for tinnitus.

5.  Whether new and material evidence has been received to reopen 
a claim of service connection for dermatitis.



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran reportedly had active service from September 1967 to 
June 1976 and from July 1988 to June 1989, with additional 
periods of service in the Army Reserves and the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was filed in July 2008, a statement of the case 
was issued in December 2008, and a substantive appeal was 
received in January 2009.

The  issue of entitlement to service connection for a 
disability of the spine has been raised by the record, 
specifically in the Veteran's January 2009 substantive 
appeal and the attached medical record referring to 
diagnostic findings in thoracic and lumbar spinal 
segments.  However, this claim has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The  issue of entitlement to a higher combined service-
connected disability rating has been raised by the record, 
specifically in statements made by the Veteran.  However, 
this claim has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is also referred to 
the AOJ for appropriate action.  




FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss has 
been productive of no higher than Level IV hearing acuity in the 
right ear and Level III hearing acuity in the left ear.

2.  The Veteran's service-connected PTSD is productive of a 
disability picture generally characterized by occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, with symptoms 
controlled by continuous medication; it is not generally 
characterized by occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

3.  The Veteran filed his original claim for service connection 
for tinnitus on March 26, 2007.

4.  By an October 2005 rating decision, the RO granted service 
connection for PTSD, effective January 7, 2005; the Veteran did 
not appeal this assignment of an effective date.

5.  In its October 11, 2005 rating decision, the RO had before it 
the correct facts, as they were then known; and did not ignore or 
incorrectly apply the applicable statutory and regulatory 
provisions existing at the time.

6.  A June 2003 rating decision denied entitlement to service 
connection for dermatitis; the Veteran was notified of his 
appellate rights, but did not perfect an appeal.

7.  In March 2007, the appellant requested that his claim of 
entitlement to service connection for dermatitis be reopened.

8.  All of the evidence submitted since the June 2003 denial is 
either cumulative and redundant of evidence already in the claims 
folder, does not relate to an unestablished fact necessary to 
substantiate the claim, or does not present a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess 
of 10 percent for service-connected bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.85 and Code 6100 (2010).

2.  The criteria for entitlement to a disability rating in excess 
of 10 percent for the Veteran's service connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2010).

3.  An effective date prior to March 26, 2007, for the grant of 
service connection for tinnitus is not warranted.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).

4.  The October 2005 RO decision, which assigned an effective 
date of January 7, 2005 in a grant of service connection for 
PTSD, is final.  38 U.S.C.A. § 7104 (West 2002).

5.  The October 11, 2005 decision that assigned an effective date 
for a grant of service connection for PTSD is not the product of 
clear and unmistakable error.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105(a) (2010).

6.  The March 2007 RO rating decision denying service connection 
for dermatitis is final.  38 U.S.C.A. § 7105(c) (West 2002).

7.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for dermatitis.  38 
U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA). 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA. See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  In letters sent in April 2007 and June 2007, the 
claimant was informed of the information and evidence necessary 
to warrant entitlement to the benefits sought.  Moreover, these 
letters advised the Veteran of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The Board notes that these letters were sent to 
the appellant prior to the most recent RO-level readjudication 
addressing the issue on appeal, as evidenced by the May 2008 RO 
rating decision on appeal and the September 2009 supplemental 
statement of the case; the notice was therefore effectively 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that since the issue of entitlement to assignment 
of an earlier effective date for service connection for tinnitus 
is a downstream issue from that of service connection (for which 
a VCAA letter was duly sent in June 2007), another VCAA notice is 
not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims has 
also determined that the statutory scheme does not require 
another VCAA notice letter in a case such as this where the 
veteran was furnished proper VCAA notice with regard to the claim 
of service connection itself.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and that 
no useful purpose would be served by delaying appellate review to 
send out additional VCAA notice letters.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed 
directives consistent with VCAA with regard to new and material 
evidence.  The Court stated that in order to successfully reopen 
a previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence: evidence that is both 
new and material.  The terms 'new' and 'material' have specific, 
technical meanings that are not commonly known to VA claimants.  
Because these requirements define particular types of evidence, 
when providing the notice required by the VCAA it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of evidence that must be presented.  This notice obligation does 
not modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service-
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying claim 
for the benefit sought by the claimant.  In addition, VA's 
obligation to provide a claimant with notice of what constitutes 
new and material evidence to reopen a service connection claim 
may be affected by the evidence that was of record at the time 
that the prior claim was finally denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to participate in 
the adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the bases 
for the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied.

In the present case, the RO furnished the appellant with an 
adequate notice letter in April 2007.  It set forth the criteria 
for entitlement to the benefit sought by the appellant, and 
included discussion of new and material evidence so as to comply 
with the Kent requirements.  The Board believes that the April 
2007 notice constituted adequate notice to the appellant.

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  Id. at 
486.  Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely VCAA letters discussed above 
provided the notice contemplated by Dingess.  The appellant was 
provided with notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted, and these letters explained how VA 
determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in service, 
private, and VA have been obtained.

The Veteran has been provided with a VA examination to evaluate 
the severity of the hearing loss and PTSD on appeal.  The VA 
examination reports contain sufficient findings and discussion of 
the pertinent symptomatology and severity of those disabilities 
on appeal to provide probative medical evidence adequate to 
address the claims.  The reports are informed by interview and 
inspection of the Veteran together with consideration of the 
pertinent history.  The Veteran has repeatedly indicated in 
written correspondence, including as stated in his January 2009 
substantive appeal, that he declines to report for any further VA 
audiological or psychiatric examinations associated with this 
appeal.

With regard to the petition to reopen the claim of entitlement to 
service connection for dermatitis, in a claim to reopen such as 
this, VA's responsibility extends to requesting evidence from any 
new source identified by the claimant.  If that evidence is not 
new and material and the claim is not reopened, VA's duties have 
been fulfilled.  To be clear, VA does not have a duty to provide 
the Veteran with a VA examination and/or an opinion if the claim 
is not reopened.  See 38 U.S.C.A. § 5103A(f) (West 2002; 38 
C.F.R. § 3.159(c)(4)(C)(iii).

With regard to the Veteran's CUE contentions involved in this 
appeal, the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not apply to CUE actions.  
See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) 
(holding VCAA does not apply to Board CUE motions); Baldwin v. 
Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to 
RO CUE claims).  The general underpinning for the holding that 
the VCAA does not apply to CUE claims is that regulations and 
numerous legal precedents establish that a review for CUE is only 
upon the evidence of record at the time the decision was entered 
(with exceptions not applicable in this matter).  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 
1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 
U.S.C. § 5109A that RO CUE must be based upon the evidence of 
record at the time of the decision); Disabled Am. Veterans v. 
Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE 
regulations to this effect).

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist the 
claimant with this appeal.

Increased Ratings

The Veteran contends that the severity of his service-connected 
hearing loss and PTSD warrant higher disability ratings.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Hearing Loss

The Veteran's service-connected hearing loss has been rated by 
the RO under the provisions of Diagnostic Code 6100.  In 
evaluating hearing loss, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The 
ratings schedule provides a table for ratings purposes (Table VI) 
to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is the 
sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective after 
June 10, 1999).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever results 
in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when 
the puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  Thereafter, 
that numeral will be elevated to the next higher numeral.  38 
C.F.R. § 4.86(b).

On the most recent authorized VA audiological evaluation in 
September 2007, pure tone thresholds, in decibels, were as 
follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
X
20
50
95
95
LEFT
X
20
45
90
90

The puretone average in the right ear was 65 decibels and the 
puretone average in the left ear was 61 decibels.  Speech 
audiometry revealed speech recognition ability of 82 percent in 
the right ear and of 88 percent in the left ear.  These 
audiological findings show Level IV hearing acuity in the right 
ear and Level III hearing acuity in the left ear under Table VI.  
Under Table VII, this warrants a 10 percent disability rating.

No exceptional pattern of hearing impairment is demonstrated to 
warrant consideration under 38 C.F.R. § 4.86.

There is no other evidence of record presenting pertinent 
audiological data to permit further evaluation of the Veteran's 
hearing loss with respect to the applicable rating criteria.  The 
Veteran has repeatedly indicated in written correspondence, 
including as stated in his January 2009 substantive appeal, that 
he declines to report for any further VA audiological 
examinations associated with this appeal.

In sum, the appropriate audiological testing data shows 
quantified hearing acuity which does not qualify for a disability 
rating in excess of 10 percent under the law.  As noted above, 
disability ratings are derived by a mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmen v. Principi, 
3 Vet. App. 345, 349 (1992).  There is no indication that the 
disability rating should be staged for any reason.  In the 
present case the preponderance of the evidence is against 
assignment of an increased rating for any period of time 
contemplated by the appeal.  Fenderson, supra.  The Veteran may 
always advance a claim for an increased rating if his hearing 
loss disability increases in severity in the future.

To the extent that the Veteran may be arguing that the regulation 
itself is not realistic in calling for a 10 percent rating with 
audiological test results such as his, the Board can only reply 
that it is bound by law to apply such regulation.

PTSD

The Veteran seeks an increased disability rating for his service-
connected PTSD.  He essentially contends that the disability has 
increased in severity and currently warrants a higher disability 
rating.

The Veteran's service-connected PTSD has been rated as 10 percent 
disabling by the RO under the provisions of Diagnostic Code 9411.  
Under the criteria for PTSD, as set forth at 38 C.F.R. § 4.130, a 
10 percent rating is assigned when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

A 100 percent schedular rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a 
GAF score between 31 and 40 is indicative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A GAF 
score between 41 and 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
A GAF score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
coworkers).

Service connection is in effect for the Veteran's PTSD effective 
from January 2005, with a 10 percent disability rating assigned 
throughout the duration of that time.  The claim of entitlement 
for an increased rating currently on appeal was raised by the 
Veteran in March 2007.

The Veteran underwent a VA psychiatric examination in September 
2007 (with the report finalized in November 2007).  The claims 
file was reviewed in conjunction with the examination, and the 
Veteran was directly interviewed with the specific focus upon 
evaluating the severity of PTSD for rating purposes.  The report 
indicates that the Veteran's "severity & frequency of symptoms 
is about the same as it was 2 years ago at t[i]me of initial 
exam."  The examiner also noted that "[w]ithout medications, 
his sleep disturbance & PTSD symptoms would be much worse," 
which is consistent with one of the Veteran's repeated written 
contentions with regard to this issue.  The examiner found that 
the Veteran was "much better" since the time prior to his 
retirement, "but compared to 2 years ago, his PTSD is about the 
same."  The report notes that the Veteran had been seen for 
mental health treatment four times over the past two years, and 
was prescribed one medication which "has a very good effect as 
documented by Dr. Bissett.  And no reported side effects."  The 
Veteran reported that he had found that retirement brought him a 
greater quality of life as his work had caused added stress in 
his life.  The Veteran reported good family relations.  The 
report found that the PTSD had a "mild impact upon his overall 
social functioning."  The Veteran reported interest in travel, 
watching television, reading, and keeping in touch with friends.

The September 2007 VA examination report repeatedly makes clear 
the examiner's finding that "[t]here has been no significant 
change in this veteran's social & occupational functioning since 
the last exam in 2005."  The Veteran's own statements documented 
in the report reflect that he "does not dispute the 10% rating 
and concurs that his PTSD is mild."  Rather, the Veteran 
expressed that his "primary complaint is that he was awarded a 
10% SC for PTSD on top of previous established SC of 40% for 
medical causes, yet his overall SC did not change."

Concerning more specific clinical findings, the report shows that 
the Veteran's thought process was logical, linear, and goal 
directed; there was no related impact upon employment or social 
functioning.  Thought content was free of delusions, 
hallucinations, and ideas of reference.  Eye contact was good and 
interaction was socially appropriate.  The examiner found no 
evidence of thought, intent, or plan to hurt self or others.  
There were no reports of violence or assaultiveness.  There were 
no reported suicide attempts.  The report shows that the Veteran 
maintained adequate personal hygiene and was able to engage in 
activities of daily living.  The Veteran was oriented to person, 
place, time and purpose of the examination; the Veteran was 
oriented in all spheres.  Memory was grossly intact with minimal 
or no impact on occupational or social functioning.  Cognition 
was not formally tested; he reported that although he did forget 
his last appointment, that this was generally not a problem for 
him.  The Veteran's insight included good awareness and 
understanding of emotional problems, his judgment included the 
capacity to make appropriate decisions, and there was no evidence 
of obsessive or compulsive behavior interfering with routine 
activities.  Speech was of normal rate, flow, volume, and tone.  
No evidence of panic attacks was observed or reported.  

The Veteran described his mood as "good, I'm satisfied with my 
life, it is more steady than when I was working."  Affect was 
full, stable, and mood congruent.  The report indicates that the 
Veteran had adequate frustration tolerance with little or no 
impairment in impulse control.  There was no inappropriate 
behavior.  The Veteran reported he generally slept between 7 to 8 
hours of sleep per night and felt sufficiently rested upon 
awakening; the Veteran did indicate he required prescribed 
medication to aid in sleep.  The examiner determined that the 
Veteran's own account of his symptom details was reliable.  The 
Veteran reported repeated memories, thoughts, or images once or 
twice weekly.  The Veteran reported distressing dreams, but no 
dissociative re-living episodes.  The Veteran reported that he 
was very distressed by hearing news of what was going on in Iraq 
and angry at the media for their portrayal of the situation.  
There was no physiological reactivity.  The Veteran was 
determined to have avoidance behaviors by avoiding war movies and 
other obvious triggers and being very selective in who he talks 
to about war experiences.  The Veteran did not have any inability 
to recall trauma.  He did have some diminished interest, 
restricted affect, and feelings of being distant or cut off (the 
Veteran indicated that "he likes it that way," living in a 
remote area but "does report some close relationships.")  

The Veteran did not have a sense of foreshortened future.  He did 
have heightened physiological arousal with difficulty falling 
asleep.  He did have some irritability, outbursts of anger, and 
difficulty concentrating (which he attributed to his aging 
process).  The Veteran described being especially alert, 
watchful, or on guard at night with an exaggerated startle 
response at times.  The examination report also notes the 
Veteran's disillusionment with politics.  Disturbance from these 
symptoms was noted to cause clinically significant distress or 
impairment in social, occupational, or other important areas of 
functioning.

The report indicates that there have been "minimal psychosocial 
or environmental problems since retirement, to which he has 
adjusted well."  A GAF score of 65 was assigned, with a note 
that this score "is reflective of MILD symptomatology and MILD 
impact upon social & occupational functioning."  The report 
indicates that the Veteran acknowledged, and the examiner agreed, 
that the level of disturbance from PTSD and capacity for 
psychosocial functioning was just about the same as it was at the 
time of the prior examination  in 2005.  Significantly, the 
examiner noted that "[h]is main reason for re-examination for 
PTSD, is because that although this was an added SC disability 
(rated at 10%) his overall SC rating did NOT change once it was 
added."

The September 2007 VA examination report summarizes that the 
Veteran has "reduced reliability and productivity due to signs & 
symptoms of PTSD.  He had been having increased difficulties 
coping with stress up until his retirement."  Additionally, the 
Veteran's "sleep and social functioning (anger & irritability, 
diminished interest) have been impaired....  He requires ongoing 
treatment in order to maintain current level of functioning."

The Board has reviewed the Veteran's pertinent VA treatment 
records as well.  The VA treatment records do not contradict any 
of the findings of the September 2007 VA examination report.  The 
Board notes that the evidence does not show that the Veteran's 
PTSD symptoms have increased in severity to meet the criteria for 
a higher rating.  The Board notes that the Veteran was scheduled 
for, but refused to report for, a new VA psychiatric examination 
to more thoroughly evaluate any possible increase in symptom 
severity; the Veteran has expressly contended that his treatment 
records sufficiently demonstrate the severity of his PTSD 
symptoms.

A March 2008 psychiatric treatment record shows that the Veteran 
was alert, oriented to person, place, time, and situation.  He 
was neatly dressed and groomed, had a euthymic mood, congruent 
affect, normal rate and volume of speech, normal and coherent 
stream of thought, no unusual thought content, no perceptual 
disturbances, no suicidal or homicidal ideation, intact memory, 
good judgment, and good insight.  The Veteran's sleep impairment 
situation was described as "sometimes restless," with a note 
that his medication was no longer as reliably effective in this 
regard, but it "is not ineffective."  The Veteran reported that 
"[o]therwise, status is unchanged.  Only complaints at this time 
related to adjudication issue."  A GAF score of 65 was assigned.

A May 2008 VA psychiatric treatment record shows that the Veteran 
was alert, oriented to person, place, time, and situation.  He 
was neatly dressed and groomed, had a euphoric mood, congruent 
affect, normal rate and volume of speech, normal and coherent 
stream of thought, no unusual thought content, no perceptual 
disturbances, no suicidal or homicidal ideation, intact memory, 
good judgment, and good insight.  The Veteran's sleep impairment 
situation was described as "generally stable with current 
management."  A GAF score of 60 was assigned.

An August 2008 VA psychiatric treatment record shows that the 
Veteran was alert, oriented to person, place, time, and 
situation.  He was neatly dressed and groomed, had a euphoric 
mood, congruent affect, normal rate and volume of speech, normal 
and coherent stream of thought, no unusual thought content, no 
perceptual disturbances, no suicidal or homicidal ideation, 
intact memory, good judgment, and good insight.  The Veteran's 
sleep impairment situation was described as "generally stable 
with current management."  A GAF score of 60 was assigned.

A November 2008 VA psychiatric treatment record shows that the 
Veteran was assigned a GAF score of 65.  The Veteran indicated 
that he had not been at all bothered by any deficiencies in 
interest or pleasure in doing things or any problems with feeling 
depressed.  The Veteran stated that he had rare nightmares, but 
"feels his PTSD is ok, 'not as bad as some guys.'"  The Veteran 
denied excessive guilt or preoccupation.  The Veteran was found 
to be alert, oriented to person, place, day, and date.  The 
Veteran presented with evident ability to maintain personal 
hygiene.  His mood was good, his affect was full, and his speech 
was of normal rate, volume, and clarity.  Stream of thought was 
linear and goal oriented.  Content of thought was without 
suicidal ideation, without homicidal ideation, without auditory 
or visual hallucinations, without paranoia, without delusions, 
and without ideas of reference.  Memory was normal, judgment was 
good, and insight was good.

A May 2009 VA psychiatric treatment record shows that the Veteran 
was alert, oriented to person, place, day, and date.  His mood 
was slightly irritable, his affect was full, and his speech was 
of normal rate, volume, and clarity.  Stream of thought was 
linear and goal oriented.  Content of thought was without 
suicidal ideation, without homicidal ideation, without auditory 
or visual hallucinations, without paranoia, without delusions, 
and without ideas of reference.  Memory was intact, judgment was 
intact, and insight was intact.  A diagnosis of "mild to 
moderate" PTSD was confirmed.  A GAF score of 60 was assigned.

An addendum to the May 2009 VA psychiatric treatment record 
indicates that the Veteran was aggravated with the VA benefits 
process, but had no side effects from his current medication 
management, and was "ok except for trouble making new friends, 
feels he has love, sleeps well with current meds.  Not 
depressed."

None of the other evidence in the claims file, including VA 
outpatient treatment records which have been reviewed, 
pertinently contradicts the essential findings of the most 
thorough and probative medical evidence discussed above.  The 
Veteran has repeatedly indicated in written correspondence, 
including as stated in his January 2009 substantive appeal, that 
he declines to report for any further VA examinations associated 
with evaluating his PTSD for this appeal.

The Veteran, in written correspondence including in his notice of 
disagreement and substantive appeal, argues that his PTSD has 
previously manifested in greater occupational impairment and 
sleep disruption, but no longer does so because of his current 
treatment and retirement circumstances; the Veteran credits his 
medication for benefits such as allowing him to now generally 
sleep well.  In this regard, the Veteran appears to argue that a 
higher disability rating should be assigned based upon the 
symptoms his PTSD would present if left untreated and 
unmedicated.  However, this is not consistent with the regulatory 
criteria for a higher disability rating for PTSD.  A 10 percent 
rating contemplates the shown severity of PTSD, including 
"symptoms controlled by continuous medication."

In light of the key competent clinical findings discussed above, 
the Board finds that the most probative evidence of record 
demonstrates that the Veteran's service connected PTSD manifests 
in symptoms causing occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; the symptoms are controlled by continuous 
medication.  The Veteran's PTSD is not shown to manifest in 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

The Board does not find that the competent evidence of record 
otherwise indicates any other PTSD symptoms of the level of 
severity contemplated by the rating criteria for a disability 
rating in excess of 10 percent.  The PTSD disability picture 
presented in the evidence of record is most nearly consistent 
with the rating criteria for the currently assigned 10 percent 
disability rating.

Increased Ratings Conclusions and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed 
above is highly probative evidence with regard to evaluating the 
severity of the Veteran's disabilities on appeal in this case.  
The evidence features the Veteran's statements, VA examination 
reports, and medical evidence presenting professional medical 
impressions and the Veteran's own account of symptom details.  
The reports specifically document and address the Veteran's 
symptom complaints, document the pertinent specialized clinical 
findings, and present competent medical examiners' assessments of 
the disability informed by direct interview and inspection of the 
Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, 
including the Veteran's testimony and additional treatment 
records.  The Board finds that none of the evidence of record 
probatively contradicts the findings discussed above, nor does 
any of the evidence of record otherwise probatively show that the 
criteria for any increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disabilities on appeal has been more 
severely disabling than the assigned disability ratings reflect.  
Indeed, in the issue featuring PTSD pathology, the Board has 
drawn its findings largely based upon the Veteran's own account 
of his symptom experience together with medical records that, 
themselves, largely reflect the Veteran's own account of his 
symptom experience.  The Board has carefully considered the 
Veteran's contentions and testimony.  Lay testimony is competent 
to describe such complaints as the symptoms of PTSD and hearing 
loss.  The preponderance of the most probative evidence does not 
support assignment of any increased rating in this case.

Finally, in making these determinations, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence with regard to any adverse determination in 
this decision.  The preponderance of the evidence is against 
finding entitlement to any increased rating in this appeal.  To 
that extent, as the preponderance of the evidence is against the 
claims, the benefit-of-the- doubt doctrine does not apply and the 
claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The Board also recognizes that the Veteran and the record refer 
to the impact of the service-connected disability on the 
Veteran's functioning, including work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  The application of such schedular criteria was discussed 
in great detail above.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the RO 
is authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disabilities at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disabilities.  For these reasons, referral for extraschedular 
consideration is not warranted.

Additionally, the Court recently held that a request for a total 
disability rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part and 
parcel with the increased rating claim is the issue of whether a 
TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
currently sought in this appeal.  In the present case, the Board 
finds no such question is raised.  The Veteran has not contended 
that he is unemployable due to the service-connected hearing loss 
or PTSD on appeal.  During the course of this appeal, the Veteran 
has reported that his PTSD symptoms did have an impact upon his 
employment prior to his retirement (before the appeal period), 
but never contends that his PTSD or hearing loss symptoms 
rendered him unemployable.  The Veteran's July 2008 notice of 
disagreement and his September 2008 VA examination report, among 
other documents, show his contentions in this regard; the Veteran 
himself has described his PTSD symptoms during the appeal period 
as "mild," including in the September 2007 VA examination 
report, with no indication that he contends these symptoms (or 
his hearing loss symptoms) render him entirely incapable of 
gainful employment.

The Board finds that neither the evidence nor the contentions of 
record otherwise raise the question of whether the Veteran is 
unemployable due to a disability on appeal.  Therefore, the Board 
finds that this appeal does not include an issue of entitlement 
to TDIU.



Effective Dates

Tinnitus

The Veteran has appealed the RO's May 2008 rating decision 
setting March 26, 2007, as the effective date for the grant of 
service connection for tinnitus.  He contends that he told an 
audiological examiner that his ears sometimes "ring for no 
reason" during a VA compensation examination prior to May 2007, 
and that the information was not written down; the Veteran seeks 
assignment of an effective date in June 2001.  These contentions 
are explained in the Veteran's July 2008 notice of disagreement.  
The Board notes, however, that a VA medical record indicating a 
report of tinnitus symptoms would not necessarily constitute a 
claim of entitlement to compensation benefits for tinnitus.  In 
any event, no such medical evidence prior to the currently 
assigned effective date is actually of record in this case.

The effective date of an award of disability compensation based 
on an original claim is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  If the claim is received within one year of 
separation from the service, the effective date for an award of 
disability compensation for direct service connection is the day 
following separation from active service, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. 
§ 3.151(a).  A claim is defined as 'a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.'  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating an intent to apply for one or more benefits under the 
laws administered by the VA may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).

Under certain circumstances, examination or hospitalization 
reports may be accepted as an informal claim for benefits under 
an existing law or for benefits under a liberalizing law, if the 
report relates to a disability which may establish entitlement.  
38 C.F.R. § 3.157.  Specifically, once a formal claim for pension 
or compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a VA 
examination or hospitalization report will be accepted as an 
informal claim for increased benefits.  38 C.F.R. § 3.157(b)(1).

The effective date for a claim for increase is the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The 
exception to the rule allows for the earliest date as of which it 
was factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Board has determined that an effective date prior to March 
26, 2007 for the grant of service connection for tinnitus must be 
denied.  In this case, on March 26, 2007, the Veteran filed his 
claim for service connection for this disability.  There is no 
record of an informal or formal claim for tinnitus filed prior to 
March 26, 2007.  There is no correspondence of record from the 
Veteran received prior to March 26, 2007, that makes any mention 
of tinnitus or shows an intent to apply for service connection 
for tinnitus.  A claim for service connection for tinnitus was 
not received within one year of separation from service.  Thus, 
the Board finds no legal basis for awarding service connection 
for tinnitus any earlier than March 26, 2007.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400.

PTSD

In an October 2005 rating decision, service connection was 
established for PTSD, effective January 7, 2005.  The Veteran did 
not appeal the assigned effective date.  That October 2005 
decision is final.  38 U.S.C.A. § 7104 (West 2002).

Although the Veteran is now advancing a claim for an earlier 
effective date for the establishment of service connection for 
PTSD, the United States Court of Appeals for Veterans Claims 
(Court) has made it clear that there can be no freestanding claim 
for an earlier effective date because to allow such a claim would 
be contrary to the principle of finality set forth in 38 U.S.C.A. 
§ 7105.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  In 
other words, the finality of the effective date precludes an 
attempt to now claim an earlier effective date on grounds other 
than clear and unmistakable error.  The Board is bound to deny 
this claim as a matter of law to this extent.

The Veteran's March 2007 written correspondence raising this 
claim also contended that there was clear and unmistakable error 
(CUE) "[d]uring VA review of my records."  A particular rating 
decision is not specified in the contention of CUE, but the Board 
finds that the most reasonable interpretation is that the CUE is 
alleged in the RO's October 11, 2005 rating decision assigning 
the effective date for service connection for PTSD; no other 
rating decision in this case addresses the issue of entitlement 
to service connection for PTSD or the effective date for the 
grant of that benefit.

The Board also observes that the CUE contention could be 
understood to refer to the Veteran's belief, also generally 
expressed in the same correspondence, that the RO should have 
granted service connection for PTSD when the Veteran raised 
unrelated claims in May 2001; the Veteran seems to argue that the 
evidence at that time supported such a claim and the benefit 
should have been considered despite his not having expressly 
requested it.  Although the Veteran believes VA should have 
granted service connection several years prior to his first 
filing of a claim, he does not identify any law or fact that was 
misapplied to constitute a cognizable claim of CUE in this 
regard.  Under 38 U.S.C. § 5101(a), a specific claim must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See also 38 C.F.R. 
§ 3.151(a).  A claim is defined as 'a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.'  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating an intent to apply for one or more benefits under the 
laws administered by the VA may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).

Under certain circumstances, examination or hospitalization 
reports may be accepted as an informal claim for benefits under 
an existing law or for benefits under a liberalizing law, if the 
report relates to a disability which may establish entitlement.  
38 C.F.R. § 3.157.  Specifically, once a formal claim for pension 
or compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a VA 
examination or hospitalization report will be accepted as an 
informal claim for increased benefits.  38 C.F.R. § 3.157(b)(1).  
The Board notes that these provisions do not apply in a case, 
such as this, where the Veteran seeks to have establishment of 
service-connection itself revised to an earlier effective date.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including decisions of 
service connection and other matters (such as assignments of 
effective dates), will be accepted as correct in the absence of 
clear and unmistakable error.  In order for a claim of CUE to be 
valid, there must have been an error in the prior adjudication of 
the claim; either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must 
be 'undebatable' and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made, and a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Id.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, nor 
can broad-brush allegations of 'failure to follow the 
regulations' or 'failure to give due process,' or any other 
general, non-specific claim of 'error' meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation of 
facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
It is a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied.  Second, the error must be 
'undebatable' and of the sort 'which, had it not been made, would 
have manifestly changed the outcome at the time it was made.'  
Third, a determination that there was clear and unmistakable 
error must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

In view of the standard that error must be undebatable and about 
which reasonable minds cannot differ, the benefit of the doubt 
rule of 38 U.S.C.A. § 5107(b) can never be applicable in a claim 
of clear and unmistakable error.  Clear and unmistakable error 
either exists undebatably or there is no clear and unmistakable 
error within the meaning of 38 C.F.R. § 3.105(a).  Russell v. 
Principi, 3 Vet. App. at 314.  In light of this, any argument 
that § 5107(b) has not been applied is inapplicable to a clear 
and unmistakable error claim.

Additionally, a breach of a duty to assist cannot constitute 
clear and unmistakable error and 'grave procedural error' does 
not render a decision of VA non-final.  Cook v. Principi, 318 F. 
3d 1334 (Fed. Cir. 2002), overruling Hayre v. West, 188 F. 3d 
1327 (Fed. Cir. 1999).  A clear and unmistakable error claim is 
an attack on a prior judgment that asserts an incorrect 
application of law or fact, and an incomplete record, factually 
correct in all other respects, is not clear and unmistakable 
error.  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).

In this case, an October 2005 RO rating decision granted service 
connection for PTSD with an effective date based upon the date of 
the receipt of claim.  The Veteran's contentions have not 
identified any basis in law for assigning any earlier effective 
date, and have not articulated an identifiable clear and 
unmistakable error of fact or law.  The Veteran's March 2007 
claim suggests that CUE arises from the fact that the RO did not 
itself, at an earlier date, raise and adjudicate a claim of 
entitlement to service connection for PTSD based upon the 
Veteran's in-service and post-service records.  In this regard, 
however, there has been no identification of any law or 
regulation to evaluate concerning CUE in any rating 
determination.

Inasmuch as the Veteran has failed to establish, without debate, 
that the correct facts, as they were then known, were not before 
the RO; that the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions existing at the time; or 
that, but for any such alleged error, the outcome of the decision 
would have been different, the Board must conclude that clear and 
unmistakable error in the RO's October 11, 2005, rating decision, 
as contended, has not been established.  38 C.F.R. § 3.105(a); 
Fugo, 6 Vet. App. At 43-44; Russell, 3 Vet. App. 313-314.  
Therefore, the appeal must be denied.

New and Material Evidence

In a June 2003 decision, the RO denied the Veteran's claim of 
entitlement to service connection for dermatitis.  In arriving at 
this decision, the RO reviewed the in-service and post-service 
medical records to find that there was no showing of a diagnosis 
of any in-service skin disability.  The evidence of record at 
that time included the Veteran's service treatment records and 
personnel records as well as post-service VA and private medical 
treatment; the evidence at that time included evidence of post-
service treatment for skin complaints.  The Veteran was informed 
of his appellate rights in connection with this June 2003 denial 
(as mailed to the Veteran in July 2003).  He filed a notice of 
disagreement with the decision in April 2004 and was issued a 
statement of the case in June 2005.  The Veteran never filed a 
timely substantive appeal to perfect this appeal.  See 38 C.F.R. 
§ 20.302(b).  The June 2003 rating decision therefore became 
final.  38 U.S.C.A. § 7105(c).  Claims which are the subject of 
prior final determinations may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

In March 2007, the appellant submitted a request to reopen the 
claim of entitlement to service connection for dermatitis.  In a 
May 2008 rating decision, the RO denied the petition to reopen; 
the present appeal ensued.

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and readjudicated on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
June 2003 RO rating decision is the most recent final 
disallowance of the claim involving entitlement to service 
connection for dermatitis.

The definition of 'new and material evidence' as set forth in 38 
C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This 
new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 38 
C.F.R. § 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  As 
the appellant filed the request to reopen in 2007, the revised 
version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The basis of the prior final denial was the absence of any 
showing of manifestations of a chronic skin disease during 
service, and the absence of any showing of any injury or event 
during service which may be causally linked to a current skin 
disease.  The Veteran has not submitted any new evidence since 
the April 2002 denial of the claim which tends to indicate the 
manifestation of a skin disease during service, nor any new 
evidence indicating the occurrence of any event which may be 
causally linked to a current skin disease.  Rather, the Veteran 
has advanced contentions reiterating his belief that he currently 
suffers from a chronic skin disability due to his military 
service; the Veteran has specifically cited his exposure to 
herbicide agents during service in Vietnam as a contended cause 
of a claimed chronic skin disability.

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to 
veterans who served in Vietnam during a certain time period, 
certain diseases may be presumed to have resulted from exposure 
to certain herbicide agents such as Agent Orange.  According to 
the Veteran's service records, he served in the Republic of 
Vietnam during the Vietnam Era; therefore, his exposure to toxic 
herbicides is conceded.  See 38 U.S.C.A. §§ 1116, 1154.  However, 
the details of the Veteran's service establishing his presumed 
exposure to herbicide agents were of record at the time of the 
prior final denial; in this regard, the Veteran's recent written 
correspondence citing his exposure to such herbicide agents does 
not relate to an unestablished fact.

To the extent that the Veteran's citation of his exposure to 
herbicide agents may be contended to be, in and of itself, new 
evidence of an event in service that may be causally linked to a 
claimed current skin disease, the Board finds that the Veteran's 
contentions in this regard are not competent medical evidence to 
address such medical causation.  The Veteran's testimony is 
presumed to be credible for the purposes of this analysis, but it 
is not presumed to be competent in this analysis.  As a 
layperson, the Veteran is not competent to offer an opinion that 
requires specialized training, such as the clinical etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  The 
relevance of lay evidence is not limited to the third situation, 
but extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact issue.  
In this case, the Board finds that the Veteran's assertions are 
not competent to establish an etiological relationship between 
herbicide exposure and current dermatitis.

None of the new evidence or statements submitted since the prior 
final decision on this issue competently pertains to any 
unestablished facts regarding this claim or presents a reasonable 
possibility of substantiating the claim.  The Board notes that 
this claim has been previously denied by the RO due to a finding 
of a lack of evidence that the Veteran had any manifestations or 
events during service causally linked to any current skin 
disease.  Thus, the Board is unable to find that new and material 
evidence has been submitted sufficient to reopen this claim.

The record continues to lack competent evidence showing that any 
current claimed skin disability is etiologically linked to any 
event during service.  None of the documents added to the record 
since the prior final denial of this issue is new and material 
under the applicable law.  The newly submitted evidence presents 
no reasonable possibility of substantiating the claim.  Thus, the 
claim is not reopened. 38 C.F.R. § 3.156(a).  As the claim has 
not been reopened, the Board may not consider the merits of the 
claim under applicable laws and regulations pertaining to service 
connection, including 38 U.S.C.A. § 1154(b).


ORDER

The appeal is denied as to all issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


